       Case 20-03190-sgj Doc 97 Filed 02/11/21        Entered 02/11/21 12:28:14       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed February 11, 2021
______________________________________________________________________




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

     In re:                            §                               Case No. 19-34054
                                       §
     HIGHLAND CAPITAL MANAGEMENT, L.P. §                               Chapter 11
                                       §
         Debtor.                       §

                                        §
     HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                        §
         Plaintiff.                     §
                                        §
     v.                                 §
                                        §                              Adversary No. 20-03190
     JAMES D. DONDERO,                  §
                                        §
         Defendant.                     §



                         ORDER GRANTING JAMES DONDERO’S
                   UNOPPOSED MOTION FOR CONTINUANCE OF HEARING




     ORDER GRANTING JAMES DONDERO’S UNOPPOSED MOTION FOR CONTINUANCE                         PAGE 1
    Case 20-03190-sgj Doc 97 Filed 02/11/21                   Entered 02/11/21 12:28:14              Page 2 of 2




           Having considered the Unopposed Motion for Continuance of Hearing (the “Motion”) 1

filed by Defendant James Dondero, and the representations of the Debtor that it is unopposed to

the Motion, the Court finds that the Motion is well taken and should be granted as set forth herein.

Accordingly, it is HEREBY ORDERED THAT:

           1.       The Motion is GRANTED as set forth herein.

           2.       The hearing on the Contempt Motion is hereby CONTINUED from February 17,

                    2021 at 9:30 a.m. to February 19, 2021 at 10:00 a.m.

                                           ### END OF ORDER ###
Respectfully submitted by:

D. Michael Lynn
State Bar I.D. No. 12736500
John Y. Bonds, III
State Bar I.D. No. 02589100
Joshua N. Eppich
State Bar I.D. No. 24050567
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO




1
    Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Motion.


ORDER GRANTING JAMES DONDERO’S UNOPPOSED MOTION FOR CONTINUANCE                                              PAGE 2
